— Appeal by the defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered December 1, 1986, convicting him of robbery in the first degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
The defendant’s pro se claim of ineffective assistance of trial *668counsel is based on matters which are dehors the record and thus is not reviewable on direct appeal. His appropriate remedy is a postconviction proceeding pursuant to CPL 440.10 (see, People v Candelaria, 139 AD2d 752). Mollen, P. J., Bracken, Rubin and Sullivan, JJ., concur.